J-S14023-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
                   Appellee              :
                                         :
              v.                         :
                                         :
 MICHAEL ANTHONY SALVAGGI, SR.           :
                                         :
                   Appellant             :        No. 2704 EDA 2019

               Appeal from the Order Entered August 21, 2019
               In the Court of Common Pleas of Lehigh County
            Criminal Division at No(s): CP-39-CR-0004813-2007


BEFORE: BOWES, J., KING, J., and FORD ELLIOTT, P.J.E.

JUDGMENT ORDER BY KING, J.:                          FILED APRIL 14, 2020

      Appellant, Michael Anthony Salvaggi, Sr., appeals pro se from the order

entered in the Lehigh County Court of Common Pleas, which dismissed his

“motion for sentence modification,” which the court treated as an untimely

petition under the Post Conviction Relief Act (“PCRA”), at 42 Pa.C.S.A. §§

9541-9546. On February 11, 2008, Appellant pled guilty to identity theft. The

court sentenced Appellant on April 7, 2008, to 8½ months to five years’

imprisonment, consecutive to any other sentence Appellant was serving.

Appellant did not file post-sentence motions or a direct appeal.

      On February 6, 2019, Appellant filed the current pro se “motion for

sentence modification.” The court treated the filing as a PCRA petition and

appointed counsel, who filed a petition to withdraw on May 1, 2019, and “no-

merit” letter per Commonwealth v. Turner, 518 Pa. 491, 544 A.2d 927
J-S14023-20


(1988) and Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1988) (en

banc).   On May 10, 2019, the court issued notice per Pa.R.Crim.P. 907.

Appellant filed a premature notice of appeal on May 21, 2019, which this Court

quashed. On August 21, 2019, the court dismissed the petition as untimely

and let counsel withdraw. Appellant timely filed a pro se notice of appeal on

September 6, 2019. On September 17, 2019, the court ordered Appellant to

file a Pa.R.A.P. 1925(b) concise statement; Appellant timely complied.

      Preliminarily, a PCRA petitioner must be currently serving a sentence of

imprisonment, probation or parole for the conviction at issue to be eligible for

PCRA relief.   42 Pa.C.S.A. § 9543(a)(1)(i).     See also Commonwealth v.

Williams, 977 A.2d 1174 (Pa.Super. 2009), appeal denied, 605 Pa. 700, 990
A.2d 730 (2010) (explaining that once sentence is completed, petitioner is

ineligible for PCRA relief).    As well, the timeliness of a PCRA petition is a

jurisdictional requisite.      Commonwealth v. Robinson, 12 A.3d 477

(Pa.Super. 2011). A PCRA petition must be filed within one year of the date

the underlying judgment becomes final.         42 Pa.C.S.A. § 9545(b)(1).     A

judgment is “final” at the conclusion of direct review or at the expiration of

time for seeking review. 42 Pa.C.S.A. § 9545(b)(3). The statutory exceptions

to the timeliness provisions in the PCRA allow for limited circumstances under

which the late filing of a petition will be excused; a petitioner asserting an

exception must file a petition within the required statutory window. See 42

Pa.C.S.A. § 9545(b)(1-2).


                                       -2-
J-S14023-20


       Instantly, the court sentenced Appellant on April 7, 2008, to 8½ months

to five years’ imprisonment, consecutive to any other sentence Appellant was

serving.    The record suggests Appellant was serving another sentence in

Clarion County of 14 months to five years’ imprisonment.          Nothing in the

record indicates that Appellant is still serving a sentence for the conviction

at issue.      Thus, to the extent that Appellant’s sentencing claims are

cognizable under the PCRA,1 Appellant appears to be ineligible for PCRA relief.

See 42 Pa.C.S.A. § 9543(a)(1)(i); Williams, supra. Additionally, Appellant’s

judgment of sentence became final on May 7, 2008, upon expiration of the

time to file a direct appeal. See Pa.R.A.P. 903(a) (explaining notice of appeal

shall be filed within 30 days). Appellant filed the current petition on February

6, 2019, which is patently untimely.             See 42 Pa.C.S.A. § 9545(b)(1).

Appellant did not invoke any exception to the time-bar in his PCRA petition.2

Therefore, Appellant is not entitled to PCRA relief.

       Further, to the extent Appellant complains that he is still incarcerated

due to a State Board of Probation and Parole (“Board”) detainer and/or a


____________________________________________


1 Appellant’s “brief” fails to include, inter alia, the requisite statement of
questions and omits citations to relevant authority to support his “argument.”
See Pa.R.A.P. 2111(a) (discussing required content of appellate briefs). As a
result, the precise nature of his sentencing claims is not entirely clear.

2 Appellant cited the “governmental interference” exception, at Section
9545(b)(1)(i), for the first time in his Rule 1925(b) statement, which
constitutes waiver of that claim on appeal.        See Commonwealth v.
Washington, 592 Pa. 698, 927 A.2d 586 (2007) (explaining general rule that
any claim not raised in PCRA petition is waived on appeal).

                                           -3-
J-S14023-20


miscomputation of his sentence, that claim is not properly before us. See 61

Pa.C.S.A. § 6132(a)(1)(i) (stating Board shall have exclusive power to parole

and reparole, commit and recommit for violations of parole and to discharge

from parole all persons sentenced by any court at any time to imprisonment

in correctional institution); Commonwealth v. Heredia, 97 A.3d 392

(Pa.Super. 2014), appeal denied, 628 Pa. 637, 104 A.3d 524 (2014) (stating

challenge to Department of Corrections’ computation or construction of

sentence is not cognizable under PCRA; appropriate vehicle for redress is

original action in Commonwealth Court). For these reasons, we affirm.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/14/20




                                    -4-